DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title of the Invention
The title of the invention is objected to because it is not consistent with the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that the title of the invention be changed to --ROUND BALER INCLUDING ULTRASONIC FILM SENSORS--.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 23 September 2019 and 13 January 2020, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/451,075 (hereinafter the ‘075 application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the only material difference between the subject matter of the claims 1-4 and 7-11 of the present application and the claims 1-10 of the ‘075 application is that the ‘075 application claims recite that the first film is a plastic film, and that the second film is a plastic film.  Minor differences in wording and phrases between the sets of claims are immaterial.
However, a person having ordinary skill in the relevant art has within their general knowledge that the use of plastic film for wrapping a round bale of material is notoriously old and well known because of the well-known properties possessed by plastic films to protect the baled material from exposure to the elements.
A skilled artisan would have found the use of a plastic film as the first film in the present application claim 1, and would have found the use of a plastic film as the second film in the present application claim 2, to have been obvious modifications because a skilled artisan knows that the use of plastic films for wrapping bales is notoriously old and well known based on the well-known properties possessed by plastic films to protect the baled material from exposure to the elements.  
Furthermore, claims 1-10 of the ‘075 application “anticipate” application claims 1-4 and 7-11.  It is apparent that the present application claims 1-4 and 7-11 differ from the claims 1-10 of the ‘075 application in that the claims 1-10 of the ‘075 application are more specific.  The more specific ‘075 application claims require that the first and 
Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
The present application claims and the ‘075 application claims match-up as follows:
Present application claims
‘075 application claims
1
1
2
2
3
4
4
5
7
6, 7
8
8
9
9
10
10
11
3


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viaud et al. (US 6966162) (hereinafter Viaud).
Regarding claim 1, the Viaud reference discloses a round baler (10) including a bale chamber (12) in which a round bale (16) can be produced; a wrapping device (14) with which a completely pressed round bale (16) can be wrapped with a first film (18) in the bale chamber (12); a feed device (feed elements 24) for introducing the first film (18) into the bale chamber (12); a feed point (gap or feed location 21) at which the first film (18) can be fed to the bale chamber (12), an ultrasonic sensor (sensors 42, 44 - see col. 4, lines 42-46) arranged at the bale chamber (12) to determine a presence of the first film (18) on a surface of the round bale (16) (col. 4, lines 22-35).
Regarding claim 7, the Viaud reference discloses that the ultrasonic sensor (42, 44) is arranged downstream (44) of the feed point (21) or upstream (42) of the feed point (21).
Regarding claim 8, the Viaud reference discloses that the ultrasonic sensor includes two or more ultrasonic sensors (42, 44).
Regarding claim 9, the Viaud reference discloses that feeding of the first film (18) and/or rotation of the round bale (16) can be adjusted as a function of an output signal of the ultrasonic sensor (42, 44) (col. 5, lines 7-39).
Regarding claim 10, the Viaud reference discloses that comprising a control unit (ECU), and the ultrasonic sensor (42, 44) has a signal connection (“corresponding signal”) (col. 5, lines 7-39) to the control unit ECU).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Viaud et al. (US 6966162) (hereinafter Viaud) in view of Borker et al. (DE 102015008745) (hereinafter Borker).
Note: see the English language machine translation of Borker attached to the reference.
Regarding claim 2, the Viaud reference does not disclose a bale-wrapping device for wrapping the round bale with a second film, wherein the bale-wrapping device adjoins the bale chamber along a longitudinal axis of the round baler.  However, the Borker reference discloses that it is old and well known in the relevant art to provide a round baler (1) which includes both a bale chamber (3) for compressing and wrapping a bale (translation, paragraph 17), and to also provide the round baler (1) with a bale-wrapping device (16) for wrapping the round bale (2) with a second film (translation paragraph 17), wherein the bale-wrapping device (16) adjoins the bale chamber (3) along a longitudinal axis of the round baler (1) (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Viaud round baler by having incorporated a bale-wrapping device for wrapping the round bale with a second film, wherein the bale-
Regarding claim 3, the Viaud round baler, as modified by Borker above, teaches that the ultrasonic sensor (42, 444) is arranged perpendicularly with respect to the surface (circumferential surface) of the round bale (16) and is configured in such a way that the ultrasonic sensor (42, 44) emits an ultrasonic pulse and receives an echo of the ultrasonic pulse if the first film is present (paragraph bridging columns 1 and 2) on the surface of the round bale (col. 2, lines 59-67).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Viaud et al. (US 6966162) (hereinafter Viaud) in view of Smith et al. (US 8434289) (hereinafter Smith).
Regarding claim 5, the Viaud round baler does not expressly disclose that the bale chamber includes a side element in which a sensor opening is formed, and a screening element is arranged on the sensor opening in such a way that no24P29289-US-ORD harvested material passes from the bale chamber onto and/or into the sensor opening.  However, the Smith reference discloses that it is old and well known in the relevant art to provide an ultrasonic sensor for a round baler in which the sensor (82) includes an emitter (84) and detector (86) located in a side element (see fig. 6) which are within a housing (col. 5, line 16 - col. 6, line 5), and because the harvested material needs to be detected, but not permitted to obstruct the sensor, the housing is deemed to have an opening that includes a screening element arranged on the sensor opening in such a way that no24P29289-US-ORD 
Regarding claim 6, the Viaud round baler does not expressly disclose that the ultrasonic sensor is arranged on a securing element, and the securing element is attached to the bale chamber.  However, the Smith reference discloses that it is old and well known in the relevant art to provide an ultrasonic sensor (82) which is arranged on a securing element (a housing, see col. 5, line 16 - col. 6, line 5), and the securing element is attached to the bale chamber.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Viaud round baler by having incorporated a securing element on which the ultrasonic sensor (42, 44) is arranged, and the securing element is attached to the bale chamber, as suggested by Smith, in order to support and secure the ultrasonic sensor in a working location relative to the bale chamber.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claim 2, and further in view of Gaillard (EP 1464216).

Regarding claim 11, the Viaud round baler, as modified by Borker above, does not expressly disclose that the first film has a lower modulus of elasticity than the second film.  In Borker it is taught that the first and second films may be different (translation, paragraph 17).  The Gaillard reference discloses a similar type of round baler including wrapping with a first film (F) and a second film (F1), and that the first film is “preferably, the material used for binding the bale can be a stretch film or not, pre-stretched or not, a nonwoven, a net or any other suitable strip product or a string type tie” and the second film is “wrapping material is a material conventionally used in this type of process, such as a sticky or non-sticky stretch film, or this material can also be of the same type as that used for binding.”  Thus, in Gaillard the two films can be different, and clearly the first film can have a lower modulus of elasticity than the second film, since “this advantageously makes it possible to define specific wrapping conditions by bringing into play the nature and/or the characteristics of the two materials” (translation, paragraphs 10-14).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Viaud round baler by having had the now provided first film and the second film be such that the first film has a lower modulus of elasticity than the second film, as suggested by Gaillard, since a skilled artisan would recognize that, based on Gaillard’s disclosure, that such is an obvious choice of design which “advantageously makes it possible to define specific wrapping conditions by bringing into play the nature and / or the characteristics of the two materials.”
Allowable Subject Matter
Claim 4 is dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if an acceptable terminal disclaimer is filed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al. (US ‘866) discloses a round baler which includes the use of ultrasonic sensors (52) which send a pulse.  Also, there is an “opening 60 formed in side wall 19 and housing 50 permits sensor 52 a direct line of sight of the desired portion of forming bale 70 (FIG. 4) in which the beam (not shown) is emitted from sensor 52, the resulting beam reflection or absorption being sensed by the sensor 52. However, since the beam can be reflected, a direct line of sight is not required. Therefore, as used herein, the sensor indications may be obtained from either direct line of sight or indirect means, such as by reflection. The term forming bale as used herein is intended to refer to the bale being formed in the bale-forming chamber of the baler, although the term forming bale and bale may be used interchangeably.”
Derscheid (US ‘696) discloses a round baler which includes the use of ultrasonic sensors (146).
Smith (US ‘480) discloses a round baler which includes the use of a sensor (60) for detecting wrapping material.
Biziorek et al. (US ‘357) is the USPGPUB of the ‘075 application used in the provisional double patenting rejection above.
Sand (EP ‘281) discloses round baler including wrapping of the bale with a first and second film.
Schlichting (US ‘680) discloses a round baler which includes the use of detectors  sensors (146).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        9 February 2021